Case 5:18-cr-40058-HLT Document 133 Filed 07/30/19 Page 1 of 2

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,
Plaintiff,

v. Case No. 5:18-CR-40058-HLT

THOMAS FRITZEL,

Defendant.

 

 

VERDICT FORM FOR DEFENDANT THOMAS FRITZEL
Count 2
We, the jury in the above-entitled case, duly impaneled and sworn, upon our oaths find
Thomas Fritzel:
Not Guilty
vv Guilty
of violating 42 U.S.C. § 7413(c)(2)(B), by knowingly failing to notify the Environmental
Protection Agency of intent to demolish or renovate prior to removing regulated asbestos-
containing material as required by 40 CFR § 61.145(b), as charged in Count 2.
Count 3
We, the jury in the above-entitled case, duly impaneled and swom, upon our oaths find
Thomas Fritzel:
Not Guilty
a Guilty
of violating 42 U.S.C. § 7413(c)(1) by knowimely failing to adequately wet regulated asbestos-
containing material removed or stripped from a demolition or renovation site as required by 40

CFR § 61.145(c)(6), as charged in Count 3.
Case 5:18-cr-40058-HLT Document 133 Filed 07/30/19 Page 2 of 2

Count 4
We, the jury in the above-entitled case, duly impaneled and sworn, upon our oaths find
Thomas Fritzel:
Not Guilty
Guilty
of violating 42 U.S.C. § 7413(c)(1) by knowingly failing to contain regulated asbestos-containing
material removed or stripped from a demolition or renovation site in leak-tight wrapping or leak-

light containers as required by 40 CFR § 61.145 and 40 CFR § 61.150, as charged in Count 4.

Did all twelve jurors agree as to each answer given in this Verdict?

LO Yes

No

PSLASZO1%

Date

 
